DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022 has been entered.
 
	Claims 2-10 and 18-21 have been canceled.

	Claims 1, 11-17, and 22 are pending.

	Claims 11 and 12 have been withdrawn from consideration under 37 CFR 1.142(b)  as being directed to a non-elected invention.  

	Claims 1, 13-17, and 22 are currently under consideration as they read on the elected invention of a polypeptide comprising an Fc region and substitution at position T349.

3.	In view of applicant’s amendment, the previous rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, has been withdrawn.

4.	In view of applicant’s amendment the previous rejection under 35 U.S.C. 102(a)(1) has been withdrawn.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 13-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Alt et al. (FEBS Letters 1990, 454:90-94) and Huang et al. (US 2006/0204493) in view of Arathoon et al. (US 2007/0184523, reference on IDS) as evidenced by Dick Jr. et al. (Biotechnology and Bioengineering, 2008, 100;6:1132-1143) that in the CHO host cell produced Ab contains predominantly the Ab variants without the C-terminal lysine on left col. in page 1136.

	Alt et al. teach a tetravalent and bispecific IgG-like antibody molecules combining single-chain diabodies with CH3 region of human IgG1 in the form of scDb-CH3 (e.g. see 2.3. in the right col. and Fig. 1 in page 91).  Such bispecific antibodies do not have a hinge region.  Alt et al. teach that the scDb-CH3 format generates tetravalent antibody fragments that do not have effector functions associated with the Fc region and is useful for therapeutic applications where a long serum half-life is desired but where Fc-mediated side effects are observed (e.g. see left col. in page 94). Alt et al. teach that introducing knob-into-hole structure and engineered cysteine bridges in the CH3 domain can facilitate bispecific IgG formation (e.g. see left col. in page 90).

Huang et al. teach bispecific antibody that is hingeless and comprises knob and hole structure in the CH3 domains (e.g. see [0377] and [0379]).  Huang et al. also teach that the hinge region cysteine can be deleted or substituted with another amino acid residues such as serine so that the hinge is incapable of forming disulfide bond (e.g. see [0091]).  Huang et al. teach that such bispecific antibody is desirable in manufacture because the yields of the desired heteromultimer is increased over homomultimers with significant purity (e.g. see [0020]).  

	The reference teachings differ from the instant invention by not describing a T394C substitution.

	Arathoon et al. teach a heteromultimeric polypeptides (e.g. antibody or immunoadhesin) comprising a CH3 variant that promotes heterodimeric formation (e.g. see ABSTRACT).  Arathoon et al. teaches examples of a heteromultimeric construct comprises one Fab arm that binds CD3 and one Fc and the other arm is CD4 extracellular domain fused with the other Fc, wherein one of the Fc is modified in CH3 with T394C and the other Fc is modified with substitution E397C in order to facilitate the formation of inter CH3 disulfide bond (e.g. see Example 2 in page 23 and [0198]).  Arathoon et al. also teach that hinge cysteines can be mutated to serine. (e.g. see [0198]). Arathoon et al. further teach that CH3 heterodimers using phage display vector (e.g. see Fig. 2A and [0041]) wherein the CH3 is hinge-less. Arathoon et al. further teach that the heteromultimer can be formulated in a pharmaceutical composition (e.g. see [0164]). Arathoon et al. teach that “[d]isulfides combined with protuberance-into-cavity engineering increases the yield of heterodimer to 95%” (e.g. see [0199] and Table 4 in page 24). Arathoon et al. teach a pharmaceutical composition comprising the heteromultimeric polypeptide and a carrier (e.g. see [0031]). Arathoon et al. teach that the heteromultimeric polypeptides comprises a first polypeptide and a second polypeptide, each comprises antibody constant domain such as CH2 domain or parts thereof (e.g. see [0054]-[0055]). Arathoon et al. teach that the choice of host cell for the expression of the heteromultimer is CHO cells (e.g. see [0146]). As evidenced by Dick Jr. et al. (Biotechnology and Bioengineering, 2008, 100;6:1132-1143), in the antibodies produced by CHO host cells, the C-terminal lysine is deleted during production (e.g. see left col. in page 1136).

	It would thus be obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Alt et al., Huang et al., and Arathoon et al. to produce an antibody, e.g. hingeless scDb-CH3 (in Alt) or bispecific hingeless antibody (in Huang) with T394C substitution for knob-in-hole structure in the CH3 region. Such antibodies would be expected to be heteromultimeric that retains antigen binding specificities. Given that Alt et al. teach scDb-CH3 without hinge forms dimers that are therapeutically useful where Fc associated effector functions are undesirable and Arathoon et al. teach T394C substitution promotes heteromultimer formation, an ordinary skill in the art would have been motivated to combine these teachings with a reasonable expectation of success in producing a scDb-CH3 having T394C substitution (to facilitate the formation of inter CH3 disulfide bond or a knob-in-hole structure) for a bispecific antibody that retains antigen binding specificities, longer serum half-life, less Fc-mediated side effects compared to scDb without the CH3.  One of ordinary skill in the art would have been motivated to do so and have a reasonable expectation of success, since additional disulfide bond in CH3 region (e.g. T394C) can further facilitated the formation of heterodimer as disclosed by Arathoon et al. and Huang et al. hingeless heterodimers with knob and hole structure is desirable in manufacture for increased yield. As such, combining the teachings of the prior art by producing a heterodimer comprises hinge deletion or hinge cysteine mutation with T394C mutation when producing CH3 knob-in-hole structure according to known methods as taught in Huang et al. and Alt et al., and Arathoon et al. with no change in their perspective functions would have yielded predictable results to an ordinary skill in the art. Given that all the claimed elements (T394C substitution, hinge mutation) were known in the prior art, one of ordinary skill in the art could have combined the elements as claimed by known mutagenesis and recombinant antibody production methods with no change in their respective functions.  As such, the combination would have yielded predictable results of a heterodimeric antibody comprising an Fc region comprises CH3 region without a hinge region to prevent hinge disulfide bond formation and T394C substitution to further facilitate CH3 disulfide formation to promote heterodimer formation. 

	Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant argues that Arathoon is directed to methods of preparing heteromultimeric polypeptides using free thiol-containing residues at a CH3 interface to create a non-naturally occurring disulfide bond in addition to the hinge disulfide bonds to promote heterodimer formation and hinder homomultimer formation. Applicant asserts that Arathoon also teach that T394 potentially forms disulfide-bonded homodimers. As such applicant asserts that Arathoon teaches away from the instant invention.  Further, applicant argues that in Arathoon, T394C mutation on one Fc and E397C mutation on the other Fc still result in 42% homodimer formation and it was concluded T394C mutation has decreased utility compared to 76% heterodimer formation with another mutation pair. Thus, applicant asserts that an ordinary skill in the art would not have selected T394C as a desirable substitution.  

	This is not found persuasive for following reasons:

	Contrary to applicant’s assertion that the present invention discloses a variant lacking the hinge region and having T394C substitution had desirable pharmacokinetics, note that the instant specification does not appear to disclose any desirable pharmacokinetics of the Fc without hinge and wherein the T394 is substituted with cysteine.  Further the claims recite only the structure of a polypeptide comprising an Fc region lacks the hinge region and wherein T394 is substituted with cysteine. It is not clear if the Fc is naturally occurring or a mutated Fc region. Thus, the Fc is not limited to T394C mutations, thus encompasses other unspecified mutations such as the E397C.  

	Furthermore, contrary to applicant’s arguments that Arathoon teaches away from the instant invention, note that a prior art reference may be considered to teach away when "a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant."  In re Gurley, 27 F.3d 551, 553,  31 USPQ2d 1130, 1131 (Fed. Cir. 1994). General skepticism of those in the art -- not amounting to teaching away -- is also "relevant and persuasive evidence" of nonobviousness.   Gillette Co. v. S.C. Johnson & Son, Inc., 16 USPQ2d 1923, 1929 (Fed. Cir. 1990).  In effect, "teaching away" is a more pointed and probative form of skepticism expressed in the prior art.

Here, while Arathoon discloses that T394C/E397C pair yielded 58% that is higher than wildtype Fc without the mutations. However, cysteine mutations of other pairs such as Y349C/S354C that also yielded 58% heterodimers when compared with knob-in-hole mutations Y349C:T366W in one Fc and S354C:T366S:L368A:Y407V yielded 96% heterodimers (see TABLE 4). Thus, Arathoon provides strong motivation to combine T394C with knob-in-hole mutations to facilitate CH3 heterodimer formation.  One of ordinary skill would be motivated to modify the Fc region disclosed in Alt and Huang with T394C substitution because the modification would increase the yields of the desired heteromultimer over homomultimers with significant purity. 

	As such, applicant’s arguments have not been found persuasive.

8.	No claim is allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644